Exhibit 10.4

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is effective as of December 1, 2016,
by and among, Ceetop Inc. (the “Company) and the investor set forth on the
signature page hereto (the “Purchaser”).

 

AGREEMENT

 

It is agreed as follows:

 

1.       PURCHASE AND SALE OF SHARES.

 

1.1       Sale and Purchase of Securities. In reliance upon the representations
and warranties contained herein and subject to the terms and conditions set
forth herein, the Company shall sell to the Purchaser 3,000,000 shares of Series
A Preferred Stock of the Company with standard restrictive legend (the “Shares”)
for an aggregate purchase price of US$500,000 (the “Purchase Price”).

 

2.       THE CLOSING.

 

2.1       Date and Time. Subject to all of the terms and conditions set forth in
this Agreement being satisfied, the closing of the sale of Shares contemplated
by this Agreement (the “Closing”) shall take place at the Company’s offices. The
Purchaser shall deliver a check or wire transfer pursuant to the instructions to
be provided by the Company, in the amount of the Purchase Price allocated to the
Purchaser. At the Closing, the Company will deliver to the Purchaser the
certificates representing the Shares purchased by the Purchaser against payment
of such Purchaser’s portion of the Purchase Price.

 

3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to the Purchaser to enter into this Agreement and to
acquire the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects, except as expressly
qualified or modified herein.

 

3.1       Validity of Transactions. This Agreement, and each document executed
and delivered by the Company in connection with the transactions contemplated by
this Agreement, have been duly authorized, executed and delivered by the Company
and is each the valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency reorganization and moratorium laws and other laws affecting
enforcement of creditor’s rights generally and by general principles of equity.

 

3.2       Valid Issuance of Shares. The Shares that are being sold to the
Purchaser hereunder are duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer, other than restrictions on transfer under
this Agreement and under applicable federal and state securities laws, and will
be free of all other liens and adverse claims.

 

3.3       Securities Law Compliance. Assuming the accuracy of the
representations and warranties of the Purchaser set forth in Section 4 of this
Agreement, the offer, sale and delivery of the Shares will constitute an
exempted transaction under the Securities Act of 1933, as amended and now in
effect (“Securities Act”), and registration of the Shares under the Securities
Act is not required.

 



 

 

 

4.       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser hereby represents, warrants, and covenants with the Company as
follows:

 

4.1       Legal Power. The Purchaser has the requisite power to enter into this
Agreement, to purchase the Shares hereunder, and to carry out and perform its
obligations under the terms of this Agreement.

 

4.2       Due Execution. This Agreement has been duly executed and delivered by
Purchaser, and, upon due execution and delivery by the Company, this Agreement
will be a valid and binding agreement of the Purchaser.

 

4.3       Receipt of Restricted Securities. The Purchaser has been advised that
the Shares have not been registered under the Securities Act or any other
applicable securities laws and that the Shares are being offered and sold
pursuant to Section 4(2) of the Securities Act, and that the Company’s reliance
upon Section 4(2) of the Securities Act is predicated in part on the Purchaser’s
representations as contained herein.

 

4.3.1       The Purchaser acknowledges that the Shares have not been registered
under the Securities Act or the securities laws of any state and are being
offered, and will be sold, pursuant to applicable exemptions from such
registration for nonpublic offerings and will be sold as “restricted securities”
as defined by Rule 144 promulgated pursuant to the Securities Act. The Shares
may not be resold in the absence of an effective registration thereof under the
Securities Act and applicable state securities laws unless, in the opinion of
the Company’s counsel, an applicable exemption from registration is available.

 

4.3.2       The Purchaser is acquiring the Shares for its own account, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws.

 

4.4       Regulation S. The Purchaser:

 

i)is not a "U.S. Person" as defined in Regulation S; and specifically the
Purchaser is not:

 

A.a natural person resident in the United States of America, including its
territories and possessions ("United States");

 

B.a partnership or corporation organized or incorporated under the laws of the
United States;

 

C.an estate of which any executor or administrator is a U.S. Person;

 

D.a trust of which any trustee is a U.S. Person;

 

E.an agency or branch of a foreign entity located in the United States;

 



 2 

 

 

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

H.a partnership or corporation: (A) organized or incorporated under the laws of
any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 

And, in addition:

 

I.the Purchaser was not offered the Shares in the United States;

 

J.at the time the buy-order for the Shares was originated, the Purchaser was
outside the United States; and

 

K.the Purchaser is purchasing the Shares for its own account and not on behalf
of any U.S. Person (as defined in Regulation S) and a sale of the Shares has not
been pre-arranged with a purchaser in the United States.

 

4.4.1       The Purchaser understands and acknowledges that the Shares will bear
the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.

 

4.4.2       The Purchaser acknowledges that an investment in the Shares is not
liquid and is transferable only under limited conditions. The Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of securities
purchased in a private placement subject to the satisfaction of certain
conditions and that such Rule is not now available and, in the future, may not
become available for resale of the Shares.

 



 3 

 

 

4.5       Purchaser Sophistication and Ability to Bear Risk of Loss. The
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Shares and can bear the economic risk of investment
in such securities without producing a material adverse change in the
Purchaser’s financial condition. The Purchaser otherwise has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.

 

4.6       Purchases by Groups. The Purchaser represents, warrants, and covenants
that he is not acquiring the Shares as part of a group within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

5.       MISCELLANEOUS.

 

5.1       Governing Law and Venue. This Agreement shall be governed by and
construed under the laws of the State of New York. Venue for any legal action or
dispute shall be the County of Nassau, State of New York.

 

5.2       Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

5.3       Entire Agreement. This Agreement and the Exhibits hereto and thereto,
and the other documents delivered pursuant hereto and thereto, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

5.4       Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

5.5       Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.

 

5.6       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested).

 



 4 

 

 

5.7       Faxes and Counterparts. This Agreement may be executed in one or more
counterparts. Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission shall be equally as effective
as delivery of an executed hard copy of the same. Any party delivering an
executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.

 

5.8       Titles and Subtitles. The titles of the paragraphs and subparagraphs
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SIGNATURE PAGE FOLLOWS

 

 5 

 

 

SIGNATURE PAGE

 

CEETOP INC.       Shengming Jia   By: Shengming Jia   Title: CFO  

 

Name (Print)  

Signature

 

Address

Weiliang Liu  

Weiliang Liu

  Room 702, 13 Dong, Huilong Huayuan, KaiFeng Road, Shenzhen, Guangdong, China

 

Notary and translated by: _____________________________________________________

 

 

6

 

